          Case 3:21-cr-30031-MGM Document 1 Filed 05/04/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                         )
                                                     Criminal No. 21-CR-300_____-MGM
                                                 )
              v.                                 )   Violation:
                                                 )
HERBERT WRIGHT III, a/k/a “Herb,” “Lil           )   Count One: False Statements
Herb,” “G Herbo,” and “Herbert Light,”           )   (18 U.S.C. § 1001(a)(2))
                                                 )
                      Defendant                  )

                                         INFORMATION

                                          COUNT ONE
                                         False Statements
                                      (18 U.S.C. § 1001(a)(2))

The United States Attorney charges:

       On or about November 24, 2018, in the Northern District of Ohio, the defendant,

      HERBERT WRIGHT III, a/k/a “Herb,” “Lil Herb,” “G Herbo,” and “Herbert Light,”

knowingly and willfully made the following materially false, fictitious and fraudulent statements

and representations in a matter within the jurisdiction of the executive branch of the Government

of the United States, that is, during a voluntary interview with a Special Agent of the United States

Secret Service and a Special Agent of the Federal Bureau of Investigation, the defendant stated:

(a) he never worked with or was assisted by Antonio Strong (“Strong”); (b) he never provided

Strong any money; (c) he never received any thing of value from Strong; and (d) he had no direct

relationship with Strong. In truth and in fact, as the defendant knew: (a) since at least 2016, Strong

worked with and assisted him; (b) he provided Strong money; (c) he received things of value from

Strong, including private jet charters, luxury accommodations, and exotic car rentals; and (d) he

had frequent direct contact with Strong, including telephone conversations, text messages, and
         Case 3:21-cr-30031-MGM Document 1 Filed 05/04/21 Page 2 of 2




Instagram direct messages.

       All in violation of Title 18, United States Code, Section 1001(a)(2).

Dated: April 23, 2021
                                                    NATHANIEL R. MENDELL
                                                    ACTING UNITED STATES ATTORNEY
                                                                     Digitally signed by
                                                                     STEVEN BRESLOW
                                                    STEVEN BRESLOW   Date: 2021.04.23
                                                                     11:17:45 -04'00'
                                             By:    /s/ Steven H. Breslow
                                                    STEVEN H. BRESLOW
                                                    Assistant U.S. Attorney
                                                    United States Attorney’s Office
                                                    District of Massachusetts

                                                    DANIEL S. KAHN
                                                    ACTING CHIEF
                                                    DEPARTMENT OF JUSTICE FRAUD
                                                    SECTION

                                             By:    /s/ Andrew R. Tyler
                                                    ANDREW R. TYLER
                                                    Trial Attorney
